Thomas, J.
— Defendant was indicted in the circuit court of Andrew county for an assault on Daniel Graham with intent to kill, for which he was tried in December, 1887, was found guilty, and sentenced to pay a fine of §100. He appeals.
The evidence shows that defendant shot at Graham with a pistol in a store in Helena, in Andrew county, about the thirtieth day of October, 1886, but missed him. Defendant admits shooting at Graham, but says he acted in self-defense. There was a conflict of evidence as is usual in such cases, as to the issue of self-defense.
We have examined the record, and we find the instructions given to the jury by the court on the issues of an intent to kill, self-defense, the credibility of witnesses, the weight to be given to the testimony of defendant and reasonable donbt and the burden of proof couched in language often sanctioned by this *270court. The verdict was authorized by the instructions and supported by the evidence, and we do not feel that it is our province to interfere with the result. The judgment will be affirmed.
All of this division concur.